Exhibit 2.1 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of July 31, 2012, the Effective Date (“Effective Date”), by and among CUBO Energy, PLC’s assignee, Mondial Ventures Inc., a public limited corporation organized under the state of Nevada, USA, with its principal place of business located at 4625 West Nevso Drive, Suite 2 Las Vegas NV, 89103 (collectively, the “Company”), and the investor listed onSchedule 1attached hereto (who shall execute this Agreement and who are collectively referred to as the “Investor”). RECITALS WHEREAS, the Company and the Investors are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”); WHEREAS, the Company desires to authorize, issue and sell shares of its Common Stock, $0.001 par value per share (the “Common Stock”) to the Investor, and the Investors desire to purchase shares of the Common Stock, and considered subscribed on the Effective Date, on all on the terms and subject to the conditions herein set forth; and WHEREAS, contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering an Assignment and Bill of Sale (the “Assignment and Bill of Sale Agreement”) pursuant to which the Investor and its wholly-owned subsidiary agree to sell to the Company oil and gas interests for the J.B. Tubb Leasehold Estate listed in the Assignment and Bill of Sale Agreement of Energy Producers, Inc., a wholly owned subsidiary of EGPI Firecreek, Inc. as described in the Assignment and Bill of Sale attached on Exhibit “A” hereto. NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Authorization of Securities.The Company has authorized the number of shares of Common Stock as provided herein, which shall be entitled to the rights, privileges and preferences set forth in the Company’s Articles of Incorporation or its Charter as (the “ Common Stock ”), as set forth in the Articles of Incorporation or its Charter.The Company shall issue shares at a $.20 per share calculated on the total amount of the Purchase Price (“Purchase Price”) as agreed by the Company and Investor fixed at One Million One Hundred Fifty Thousand ($1,150,000) US Dollars, and of which shall be offset by Four Hundred Fifty Thousand ($450,000) US Dollars for the assumption of debt by the Company as part of the terms of the Assignment and Bill of Sale Agreement. Therefore of the total Purchase Price the Company shall issue to Investor the balance of Purchase Price or $700,ollars in shares representing 14,000,000 shares of the Company’s common stock. Sale and Purchase of Shares of the Common Stock.Subject to the terms and conditions herein, the Company agrees to sell to the Investor, and the Investor severally agrees to purchase from the Company on the date hereof in accordance with this Agreement, the number of shares of Common Stock set forth opposite such Investor’s name on Schedule 1 at a purchase price of twenty cents per share (the “Purchase Commitment”).The number of shares purchased as indicated in Schedule 1, shall therefore represent a value of $1,150,000 less the $450,000 debt assumption amount or $700,000. 2.1The Closing.The closing of the sale of the Common Stock shall take place at 5 p.m. Phoenix time on or before July 31, 2012 (the “Closing”).The date and time on which the Closing occurs shall be referred to as the “Closing Date”.On the Closing Date, the Company shall deliver to the Investor purchasing shares of the Common Stock on such date a stock certificate for the number of shares of Common Stock being acquired by such Investor, which shares shall be registered in the Investor’s name or as otherwise designated by the Investor. 2.2Management. On closing the Company will have appointed Mr. Dennis R Alexander to the position of President and CEO and Director of the Company. Mr. Dennis R Alexander will then appoint a CFO and other Board member as he deems necessary. 2.3Financing. On Closing Mondial Ventures, Inc. will have directed an initial private placement of $125,000 to the Company (Mondial) for initial startup capital from which proceeds of $80,000 will be directed to EGPI Firecreek, Inc.’s wholly owned subsidiary Energy Producers, Inc. via escrow with Mr. Jeff Proper Esq. for the rework of The Highland Production Company (Crawar) #2 well-bore, API No. 42-475-33611, located on the J.B. Tubb Lease in W ½ of the NW ¼ of Sec. 18, Block B-20, Public School Lands, Ward County, Texas at 1787 FNL and 853 FWL being on the South Forty (40) acres of the J. B. Tubb Lease, Ward County, Texas. Furthermore The Company will be offered a 6 month option on a farm in agreement with regards to drilling of a series of wells on the South Forty (40) acres of the J. B. Tubb Lease, Ward County, Texas. 1 3.Representations and Warranties by the Company.As a material inducement to the Investor to enter into this Agreement and to purchase the number of shares of the Common Stock set forth after such Investor’s name onSchedule 1 , with the understanding that the Investor will be relying thereon in consummating the transactions contemplated hereunder, the Company hereby represents and warrants to the Investor that, except as set forth (i) in the Disclosure Schedule attached hereto and prepared and delivered by the Company to the Investor on the date hereof (the “Disclosure Schedule”), or (ii) the SEC Documents (as defined herein), the statements contained in thisSection 3are true and correct.The Disclosure Schedule is arranged in sections corresponding to the sections and subsections of this Section 3: 3.1.Organization, Qualification and Power.The Company is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of incorporation, and has all requisite corporate power and authority, and all governmental licenses, governmental authorizations, governmental consents and governmental approvals, required to carry on its business as now conducted and to own, lease and operate the assets and properties of the Company as now owned, leased and operated.The Company is duly qualified or licensed to do business as a foreign corporation and is in good standing in every jurisdiction in which the character or location of its properties and assets owned, leased or operated by the Company or the nature of the business conducted by the Company requires such qualification or licensing, except where the failure to be so qualified, licensed or in good standing in such other jurisdiction could not, individually or in the aggregate, have a Material Adverse Effect (as defined herein) on the Company.The Company has heretofore delivered to the Investors complete and accurate copies of its Articles of Incorporation and Bylaws, as currently in effect. The Company has previously delivered to the Investors a complete and accurate list of all jurisdictions in which the Company is qualified or licensed to do business as of the date hereof. 3.2.Authorization; Enforcement.The Company has full power and authority to enter into this Agreement, any and all agreements referenced herein or therein, and all agreements and documents related to the foregoing (collectively, the “ Transaction Documents ”) and to carry out the transactions contemplated in the Transaction Documents.The Board of Directors of the Company and the Company’s stockholders have taken all action required by law, the Company’s charter documents and otherwise to duly and validly authorize and approve the execution, delivery and performance by the Company of the Transaction Documents and the consummation by the Company of the transactions contemplated in the Transaction Documents and no other corporate proceedings on the part of the Company are necessary to authorize the Transaction Documents or to consummate the transactions contemplated thereby.The Transaction Documents have been duly and validly executed and delivered by the Company and constitute the legal, valid and binding obligations of the Company, enforceable against it in accordance with their respective terms, subject to laws of general application relating to bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors’ rights generally and rules of law governing specific performance, injunctive relief or other equitable remedies. 3.3Capitalization of the Company.As of the approximate date hereof, the authorized capital stock of the Company consists of: (i) 250,000,000 shares of Common Stock, $0.001 par value per share, of which approximately 100,000,000 shares are issued and outstanding, of which 51,000,000 will be cancelled and 3,500,000 will be issued under this agreement and a further 7,500,000 under the second acquisition for a revised total of 60,000,000 shares to be issued and outstanding. Except as disclosed in the SEC Documents or in the Schedules, no shares of Common Stock are subject to preemptive rights or any other similar rights or any liens or encumbrances suffered or permitted by the Company. Except as disclosed in the SEC Documents no shares are reserved for issuance pursuant to the Company’s stock option plans, no shares are reserved for issuance pursuant to securities. All of such outstanding shares of capital stock are, or upon issuance will be, duly authorized, validly issued, fully paid and non-assessable. No shares of capital stock of the Company are subject to preemptive rights or any other similar rights of the investors of the Company or any liens or encumbrances imposed through the actions or failure to act of the Company. Except as disclosed in SEC documents, as of the effective date of this Agreement, (i) there are no outstanding options, warrants, scrip, rights to subscribe for, puts, calls, rights of first refusal, agreements, understandings, claims or other commitments or rights of any character whatsoever relating to, or securities or rights convertible into or exchangeable for any shares of capital stock of the Company or any of its Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is or may become bound to issue additional shares of capital stock of the Company or any of its Subsidiaries, (ii) there are no agreements or arrangements under which the Company or any of its Subsidiaries is obligated to register the sale of any of its or their securities under the 1933 Act and (iii) there are no anti-dilution or price adjustment provisions contained in any security issued by the Company (or in any agreement providing rights to security holders) that will be triggered by the issuance of the Note or the Conversion Shares. The Company has furnished to the Buyer true and correct copies of the Company’s Certificate of Incorporation as in effect on the date hereof (“Certificate of Incorporation”), the Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the terms of all securities convertible into or exercisable for Common Stock of the Company and the material rights of the holders thereof in respect thereto. 3.4Non-Contravention.To the best of its knowledge and belief, neither the execution, delivery and performance by the Company of the Transaction Documents nor the consummation of the transactions contemplated therein will (i) contravene or conflict with the charter documents of the Company, (ii)contravene or conflict with or constitute a violation of any provision of any Applicable Law (as defined herein) binding upon or applicable to the Company or any of the Company’s assets, (iii) result in the creation or imposition of any Lien (as defined herein) on any of the Company’s assets, other than Permitted Liens (as defined herein), (iv) be in conflict with, constitute (with or without due notice or lapse of time or both) a default under, result in the loss of any material benefit under, or give rise to any right of termination, cancellation, increased payments or acceleration under any terms, conditions or provisions of any material note, bond, lease, mortgage, indenture, license, contract, franchise, permit, instrument or other agreement or obligation to which the Company is a party, or by which any of its properties or assets may be bound, or (v) to the knowledge of the Company, disrupt or impair any business relationship with any material supplier, customer, distributor, sales representative or employee of the Company.Neither the Company nor its subsidiaries is in violation of any term of or in default under its charter documents or any material contract, agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or order or any statute, rule or regulation applicable to the Company or its subsidiaries.The business of the Company and its subsidiaries is not being conducted, and shall not be conducted in violation of any material law, ordinance, or regulation of any governmental entity.Except as specifically contemplated by this Agreement and as required under the Securities Act and any Applicable Law, the Company is not required to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under or contemplated by the Transaction Documents in accordance with the terms thereof.All consents, authorizations, orders, filings and registrations which the Company is required to obtain pursuant to the preceding sentence have been obtained or effected on or prior to the date hereof.The Company and its subsidiaries are unaware of any facts or circumstance, which might give rise to any of the foregoing. 2 3.5Consents and Approvals.No consent, approval, order or authorization of or from, or registration, notification, declaration or filing with (hereinafter sometimes separately referred to as a “ Consent ” and sometimes collectively as “ Consents ”), any Person, including, without limitation, any Governmental Authority (as defined herein), is required in connection with the execution, delivery or performance of the Transaction Documents by the Company or the consummation by the Company of the transactions contemplated therein.To the knowledge of the Company, there are no facts relating to the identity or circumstances of the Company that would prevent or materially delay obtaining any of the Consents other than a majority Consent which shall be obtained by or at closing of the contemplated transaction. 3.6Financial Statements; Undisclosed Liabilities. (a)To the best of the Company’s knowledge and belief, the Company has previously delivered to the Investor complete and accurate copies of the audited balance sheet of the Company as of December, 2011 (the “Latest Balance Sheet”) and (such statements of income and the Latest Balance Sheet being herein referred to as the “Latest Financial Statements”).The Latest Financial Statements are based upon the information contained in the books and records of the Company and fairly and accurately present the financial condition of the Company as of the dates thereof and results of operations for the periods referred to therein.The Latest Financial Statements have been prepared in accordance with GAAP (as defined herein) applicable to unaudited interim financial statements (and thus may not contain all notes and may not contain prior period comparative data which are required for compliance with GAAP), and reflect all adjustments necessary to a fair and accurate statement of the financial condition and results of operations of the Company for the interim periods presented. (b)To the best of the Company’s knowledge and belief, all accounts, books and ledgers related to the business of the Company and its subsidiaries are properly and accurately kept, are complete in all material respects, and there are no material inaccuracies or discrepancies of any kind contained or reflected therein.Neither the Company nor its subsidiaries have any of its material records, systems, controls, data, or information recorded, stored, maintained, operated or otherwise wholly or partly dependent upon or held by any means (including any electronic, mechanical or photographic process, whether computerized or not) which (including all means of access thereto and there from) are not under the exclusive ownership (excluding licensed software programs) and direct control of the Company or its subsidiaries. (c)To the best of the Company’s knowledge and belief, except as and to the extent reflected in the Latest Balance Sheet, or any balance sheet subsequently filed with the SEC, the Company does not have any Liabilities (as defined herein) of any nature, other than Liabilities incurred in the Ordinary Course of Business (as defined herein) since the date of the Latest Balance Sheet and Liabilities arising in connection with this Agreement and the transactions contemplated herein. 3.7.Assets and Properties. (a)Except as previously disclosed in the SEC Filings, the Company has good and valid right, title and interest in and to or, in the case of leased properties or properties held under license, good and valid leasehold or license interests in, all of their assets and properties, including, but not limited to, all of the machinery, equipment, terminals, computers, vehicles, and all other assets and properties (real, personal or mixed, tangible or intangible) reflected in the Latest Balance Sheet and all of the assets purchased or otherwise acquired since the date of the Latest Balance Sheet, except those assets and properties disposed of in the Company’s ordinary course of business after the date of the Latest Balance Sheet.The Company holds title to each such property and asset free and clear of all Liens, except Permitted Liens, and is in sole possession of, and has sole control of, its material assets. (b)Except as previously disclosed in the SEC Filings, the material equipment owed by the Company has been properly maintained and is in good operating condition and repair and is adequate for the uses for which they are currently being put by the Company, normal wear and tear excepted.To the knowledge of the Company, no such asset is in need of maintenance or repair, except for routine maintenance and repairs that are in the ordinary course. (c)Except as previously disclosed in the SEC Filings, the Company owns or has the right to use all material property, real or personal, tangible or intangible, which is necessary for the operation of its business in substantially the same manner as it has been conducted during the period covered by the Latest Balance Sheet. 3 3.8.Compliance with Applicable Laws.The Company has not violated or infringed, nor is it in violation or infringement of, any Applicable Law or any order, writ, injunction or decree of any Governmental Authority in connection with its activities.The Company, and its officers, directors, agents and employees, have complied with all Applicable Laws.No claims have been filed against the Company alleging a violation of any Applicable Law. 3.9.Permits.To the best of its knowledge and belief, the Company has conducted its business in compliance with all material terms and conditions of all licenses, permits, quotas, authorizations, registrations and other approvals that are necessary to the operation of, or relate solely to, the Company’s business (collectively, the “ Permits ”).Each Permit is valid and in full force and effect and none of the Permits will be terminated, revoked, modified or become terminable or impaired in any respect for any reason, except as would not have a Material Adverse Effect. 3.10.Receivables.The accounts receivable and other receivables reflected on the Latest Balance Sheet, and those arising after the date thereof, are valid receivables that have arisen from bona fide transactions in the Company’s ordinary course of business, are not subject to valid counterclaims or setoffs, and are collectible in accordance with their terms, except as and to the extent of the bad debt allowance reflected on the Latest Balance Sheet. 3.11.Litigation.To the best of its knowledge and belief, there are no (a) actions, suits, claims, hearings, arbitrations, proceedings (public or private) or governmental investigations that have been brought by or against any Governmental Authority nor any investigations or reviews by any Governmental Authority against or affecting the Company, pending or, to the Company’s knowledge, threatened, against or by the Company or any of its assets or which seek to enjoin or rescind the transactions contemplated by this Agreement; or (b) existing orders, judgments or decrees of any Governmental Authority naming the Company as an affected party or otherwise affecting any of the assets or the business of the Company. 3.12.Tax Matters.Except as otherwise noted in it’s filings with the SEC, as and with the exception of its corporate federal income tax return for the year ended December 31, 2011,the Company has, or will have prior to Closing, to the best of its knowledge and belief (a)properly completed and filed all tax returns (federal, provincial, state, county, local and other) relating to all excise, payroll, real estate, capital stock, intangible, value-added, income, sales, use, service, employment, property and, without limitation of the foregoing, all other taxes of every kind and nature which the Company is required to file in connection with its business prior to the Closing Date (i.e., the due date for such tax return being on or before the Closing Date) and for which the non-payment of, or failure to file, could result in a Lien on any of the Company’s assets, or result in the Investors becoming liable or responsible therefore, and (b) paid in full all Taxes (as defined herein), interest, penalties, assessments or deficiencies shown to be due to any taxing authority on such returns.The Company is not currently the beneficiary of any extension of time within which to file any such return.The Company is not a party to any pending or, to the knowledge of the Company, any threatened action or proceeding against the Company for the assessment or collection of Taxes by any Governmental Authority, and there is no basis for any such action or proceeding.There are no audits pending with respect to any liabilities for Taxes of the Company. 3.13.Intentionally Omitted 3.14.Intentionally Omitted. 3.15.Employee Benefit Plans.The Company does not have any liability arising directly or indirectly under Section 412 of the Code, or Section 302 of Title IV of ERISA. The Company does not have any liability arising directly or indirectly to or with respect to any “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA.The Company does not have any liability arising under the Consolidated Omnibus Reconciliation Act of 1985, as amended, Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.Nothing has occurred or failed to occur with respect to any the Company Pension Plan that could result in any liability to the Investors. 3.16.Disclosure.To the best of its knowledge and belief, no representation or warranty by the Company in this Agreement and no statement contained or to be contained in any document, certificate or other writing furnished or to be furnished by the Company to the Investor, contains or will contain any untrue statement of a material fact or omits or will omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.There is no fact that has not been disclosed to the Investor which has or could reasonably be expected to have a Material Adverse Effect. 3.17.Investigation by the Investors.Notwithstanding anything to the contrary in this Agreement, (i) no investigation by the Investors shall affect the representations and warranties of the Company under any of the Transaction Document or contained in any other writing to be furnished to the Investors in connection with the transactions contemplated there under, and (ii) such representations and warranties shall not be affected or deemed waived by reason of the fact that the Investors knew or should have known that any of the same is or might be inaccurate in any respect. 3.18.Environmental Laws.The Company and its subsidiaries are (i) in compliance with any and all applicable foreign, federal, state and local laws and regulations relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants (“ Environmental Laws ”), (ii) have received all Permits, licenses or other approvals required of them under applicable Environmental Laws to conduct their respective businesses, and (iii) are in compliance with all terms and conditions of any such Permit, license or approval. 4 3.19.Intentionally Omitted. 3.20.Regulatory Permits.The Company and its subsidiaries possess all material certificates, authorizations and permits issued by the appropriate federal, state or foreign regulatory authorities necessary to conduct their respective businesses, and neither the Company nor any such subsidiary has received any notice of proceedings relating to the revocation or modification of any such certificate, authorization or permit. 3.21.Internal Accounting Controls.The Company and each of its subsidiaries maintain a system of internal accounting controls sufficient to provide reasonable assurance that (i) transactions are executed in accordance with management’s general or specific authorizations, (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain asset accountability, and (iii) the recorded amounts for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. 3.22.SEC Documents: Financial Statements.Since the date hereof, the Company to the best of its knowledge and belief has filed reports, schedules, forms, statements and other documents required to be filed by it with the authority of the SEC (the “ Exchange Act ”) (all of the foregoing filed prior to the date hereof or amended after the date hereof and all exhibits included therein and financial statements and schedules thereto and documents incorporated by reference therein, being hereinafter referred to as the “SEC Documents ”).The Company has delivered to the Investors or their representatives, or made available complete and accurate copies of the SEC Documents. 3.23.The SEC Documents, to the best of the Company’s knowledge and belief do not include any untrue statements of material fact, nor do they omit to state any material fact required to be stated therein necessary to make the statements made, in light of the circumstances under which they were made, not misleading. 3.24.Acknowledgment Regarding Investor’s Purchase of the Common Stock. The Company acknowledges and agrees that the Investors are acting solely in the capacity of an arm’s-length Company with respect to the Transaction Documents and the transactions contemplated thereby.The Company further acknowledges that the Investors are not acting as a financial advisor or fiduciary of the Company (or in any similar capacity) with respect to the Transaction Documents and the transactions contemplated thereby and any advice given by the Investor or any of their respective representatives or agents in connection with the Transaction Documents and the transactions contemplated thereby is merely incidental to such Investor’s purchase of the Common Stock.The Company further represents to the Investor that the Company’s decision to enter into the Transaction Documents has been based solely on the independent evaluation by the Company and its representatives. 3.25.No General Solicitation.None of the Company, its subsidiaries or Affiliates (as defined herein), nor any person acting on its or their behalf, has engaged in any form of general solicitation or general advertising (within the meaning of Regulation D under the Securities Act) in connection with the offer or sale of the Common Stock. 3.26.No Integrated Offering.None of the Company, its subsidiaries or Affiliates, nor any person acting on its or their behalf has, directly or indirectly, made any offers or sales of any security or solicited any offers to buy any security, under circumstances that would require registration of the Common Stock under the Securities Act of the United States or other foreign jurisdiction, or cause this offering of the Common Stock to be integrated with prior offerings by the Company for purposes of the Securities Act or other regulatory body in a foreign jurisdiction. 3.27.Certain Transactions.Except for arm’s-length transactions pursuant to which the Company makes payments in the ordinary course of business upon terms no less favorable than the Company could obtain from third parties and other than the grant of stock options disclosed in the SEC Documents, none of the officers, directors, or employees of the Company, its subsidiaries or Affiliates is presently a party to any transaction with the Company, its subsidiaries or Affiliates (other than for services as employees, officers and directors), including any contract, agreement or other arrangement providing for the furnishing of services to or by, providing for rental of real or personal property to or from, or otherwise requiring payments to or from any officer, director or such employee or, to the knowledge of the Company, any corporation, partnership, trust or other entity in which any officer, director, or any such employee has a substantial interest or is an officer, director, trustee or partner. 3.28.Fees and Rights of First Refusal.The Company is not obligated to offer the securities offered hereunder on a right of first refusal basis or otherwise to any third parties, including but not limited to, current or former investors of the Company, its subsidiaries, Affiliates, underwriters, brokers, agents or other third parties. 3.29.No Material Adverse Breaches, etc.To the best of its knowledge and belief, none of the Company, its subsidiaries or Affiliates is subject to any charter, corporate or other legal restriction, or any judgment, decree, order, rule or regulation which in the judgment of the Company’s officers has or is expected in the future to have a Material Adverse Effect on the business, properties, operations, financial condition, results of operations or prospects of the Company or its subsidiaries.To the best of its knowledge and belief, none of the Company, its subsidiaries or Affiliates is in breach of any contract or agreement which breach, in the judgment of the Company’s officers, has or is expected to have a Material Adverse Effect on the business, properties, operations, financial condition, results of operations or prospects of the Company or its subsidiaries. 5 4.Representations of the Investor.Each of the Investors severally represents to the Company for such Investor that: 4.1.Restrictions on Resale.The Investor understands that the shares of the Common Stock issued to the Investor by the Company will be considered Restricted (“Restricted”) unless the 6 month hold period under rule 144 and must bear the economic risk of dilution or loss entirely of its investment. 4.2.Opinion Letter.It shall be the Company’s responsibility to take all necessary actions and to bear all such costs to issue the Common Stock as provided herein, including the responsibility and cost for delivery of an opinion letter to the transfer agent, if so required.The person or entity in whose name the certificate of Common Stock is to be registered shall be treated as a investor of record on and after the Issuance Date. 4.3.Location of Principal Office, Qualification as an Accredited Investor, etc.The state in which the Investor’s principal office (or domicile, if the Investor is an individual) is located is the state set forth in the Investor’s address onSchedule 1 .The Investor by execution of this Agreement hereby represents that he, she or it qualifies as an “accredited investor” for purposes of Regulation D promulgated under the Securities Act.The Investor (i) is an investor in securities of companies in the development stage and acknowledges that it is able to fend for itself, and bear the loss of its entire investment in the Series D Stock, and (ii) has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the investment to be made by it pursuant to this Agreement.If other than an individual, the Investor also represents it has not been organized solely for the purpose of acquiring the Common Stock. 4.4.Acts and Proceedings.The Investor has full power and authority to enter into and perform under the Transaction Documents in accordance with their respective terms.The Transaction Documents have been duly authorized by all necessary action on the part of the Investor, has been duly executed and delivered by the Investor, and is a valid and binding agreement of the Investor and enforceable against the Investor in accordance with their terms, except as enforceability may be limited by bankruptcy, insolvency, moratorium, reorganization or other similar laws affecting the enforcement of creditors’ rights generally and to judicial limitations on the remedy of specific enforcement and other equitable remedies. 4.5.Exculpation Among Investors.The Investor acknowledges that in making the decision to invest in the Company, the Investor is not relying on any other Investor or upon any person, firm or company, other than the Company and its officers, employees and/or directors.The Investor agrees that none of any of the other Investor, nor their partners, employees, officers or controlling persons, shall be liable for any actions taken by the Investor, or omitted to be taken by the Investor, in connection with such investment. 4.6.Disclosure of Information.The Investor represents that the Company has made available to the Investor at a reasonable time prior to the execution of the Transaction Documents theopportunity to ask questions and receive answers from the Company’s management concerning the Company’s business, management and financial affairs, the terms and conditions of the offering of the Common Stock and to obtain any additional information (that the Company possesses or can acquire without unreasonable effort or expense) as may be necessary to verify the accuracy of information furnished to such Investor.Investor further represents that it, except as otherwise provided by law, is entering into the Transaction Documents and is acquiring the Common Stock without any representation or warranty, express or implied, by the Company or any of its officers, directors, employees or affiliated, except as expressly set forth in this Agreement.The foregoing, however, does not limit or modify the representations and warranties of the Company in the Transaction Documents or the right of the Investors to rely thereon. 4.7.No Brokers or Finders.No person, firm or corporation has or will have, as a result of any contractual undertaking by the Investor, any right, interest or valid claim against the Investor or the Company for any commission, fee or other compensation as a finder or broker, or in any similar capacity, in connection with the transactions contemplated by the Transaction Documents except as listed on Exhibit C hereto.Each responsible Investor will indemnify and hold the Company harmless against any and all liability with respect to any such commission, fee or other compensation which may be payable or determined to be payable. 4.8.No Governmental Review.Each Investor understands that no United States federal or state agency or any other government or governmental agency, or foreign government or governmental agency, has passed on or made any recommendation or endorsement of the Common Stock or the Conversion Shares, or the fairness or suitability of the investment in the Preferred Stock or the Conversion Shares, nor have such authorities passed upon or endorsed the merits of the offering of the Preferred Stock or the Conversion Shares. 4.9.Receipt of Documents.Each Investor and his or its counsel has received and read in their entirety: (i) the Transaction Documents and each representation, warranty and covenant set forth therein; (ii) all due diligence and other information necessary to verify the accuracy and completeness of such representations, warranties and covenants; and (iii) answers to all questions each Investor submitted to the Company regarding an investment in the Company; and each Investor has relied on the information contained therein and has not been furnished any other documents, literature, memorandum or prospectus. 6 4.10.Due Formation of Corporate and Other Investors.If the Investors is a corporation, trust, partnership or other entity that is not an individual person, it has been formed and validly exists and has not been organized for the specific purpose of purchasing the Common Stock and is not prohibited from doing so. 4.11.No Legal Advice From the Company.Each Investor acknowledges, that it had the opportunity to review the Transaction Documents and the transactions contemplated thereby with his or its own legal counsel and investment and tax advisors.Each Investor is relying solely on such counsel and advisors and not on any statements or representations of the Company, its subsidiaries, Affiliates or any of their respective representatives or agents for legal, tax or investment advice with respect to this investment, the transactions contemplated by the Transaction Documents or the securities laws of any jurisdiction. 4.12.Intentionally Omitted. 5.Covenants. 5.1.Best Efforts.Each party shall use its best efforts to timely satisfy each of the conditions to be satisfied by it as provided inSections 8and9hereof. 5.2.Reporting Status.The Company shall file in a timely manner all reports required to be filed with the Frankfurt Stock Exchange jurisdiction and the regulations of the Commission thereunder, and the Company shall not terminate its status as an issuer required to file reports under the Exchange Act even if the Exchange Act or the rules and regulations thereunder would otherwise permit such termination. 5.3.Registration of Shares. As outlined in the Certificate of Designation. 5.4.Reservation of Shares.The Company shall take all action reasonably necessary to at all times have authorized, and subject to the limitations in Section 1, reserved for the purpose of issuance, such number of shares of Common Stock as shall be necessary to effect the issuance of the Common Stock. 5.5.Listings or Quotation.If not already done prior to the Closing, the Company shall promptly secure the listing or quotation of the Common Stock upon each national securities exchange, automated quotation system or The National Association of Securities Dealers Inc.’s Over-The-Counter Bulletin Board (“ OTCBB ”) or other market, if any, upon which shares of Common Stock are then listed or quoted.The Company shall use its best efforts to maintain, so long as any other shares of Common Stock shall be so listed, such listing of all Conversion Shares from time-to-time issuable under the terms of this Agreement. 5.6.Fees and Expenses.Each of the Company and the Investors shall pay all costs and expenses incurred by such party in connection with the negotiation, investigation, preparation, execution and delivery of the Transaction Documents. 5.7.Intentionally Ommitted. 5.8.Intentionally Ommitted 5.9.Transfer Agent.The Company covenants and agrees that, in the event that the Company’s agency relationship with the transfer agent should be terminated for any reason after the Closing Date, the Company shall immediately appoint a new transfer agent and shall require that the new transfer agent agree to be bound by the terms of any transfer agent instructions issued by the Company and in place as of the date hereof. 5.10.Intentionally Ommitted. 6.Conditions To The Company’s Obligation To Sell.The obligation of the Company hereunder to issue and sell the Common Stock to the Investors at the Closing(s) is subject to the satisfaction, at or before the Closing Date(s), of each of the following conditions, provided that these conditions are for the Company’s sole benefit and may be waived by the Company at any time in its sole discretion: 6.1.Each Investor shall have executed the Transaction Documents and delivered them to the Company. 6.2.The representations and warranties of the Investors shall be true and correct in all material respects as of the date when made and as of the Closing Date(s) as though made at that time (except for representations and warranties that speak as of a specific date), and the Investors shall have performed, satisfied and complied in all material respects with the covenants, agreements and conditions required by the Transaction Documents to be performed, satisfied or complied with by the Investors at or prior to the Closing Date(s). 6.3. No events of default have occurred under the transaction documents. 6.4.The Assignment and Bill of Sale attached on Exhibit “A” hereto has been recorded or delivered by an attorney satisfactory to the Company, and specifically for the purpose of recording in the appropriate County or Counties in the State of Texas, the referenced oil and gas assets and interests for recording in the name of the Company’s name Mondial Ventures, Inc. 7 7.Conditions To The Investor’s Obligation To Purchase.The obligation of the Investors hereunder to purchase the Common Stock at the Closing(s) is subject to the satisfaction, at or before the Closing Date, of each of the following conditions, provided that these conditions are for the Investors’ sole benefit and may be waived by the Investors at any time in their sole discretion: 7.1.The Company shall have executed the Transaction Documents and delivered the same to the Investors. 7.2.The Common Stock shall be authorized for quotation on the OTC BB, trading in the Common Stock shall not have been suspended for any reason. 7.3.Reserved 7.4.To the best knowledge of the Company, the representations and warranties of the Company shall be true and correct in all material respects (except to the extent that any of such representations and warranties is already qualified as to materiality inSection 4hereof, in which case, such representations and warranties shall be true and correct without further qualification) as of the date when made and as of the Closing Date as though made at that time (except for representations and warranties that speak as of a specific date) and the Company shall have performed, satisfied and complied in all material respects with the covenants, agreements and conditions required by the Transaction Document to be performed, satisfied or complied with by the Company at or prior to the Closing Date.If requested by the Investor, the Investor shall have received a certificate, executed by the CEO or President of the Company, dated as of the Closing Date, to the foregoing effect and as to such other matters as may be reasonably requested by the Investor. 7.5.The Company shall have delivered or subscribed for delivery in a method satisfactory to the Investors the Common Stock in the respective amounts set forth opposite each Investors name onSchedule 1attached hereto. 7.6.The Company shall have delivered to the Investors a certificate of good standing. 7.7.The Company shall have reserved out of its authorized and unissued Common Stock, solely for the purpose of effecting the issuance of shares of Common Stock. 7.8.No Events of Default shall have occurred under the Transaction Documents. 8.Indemnification. 8.1.In consideration of the Investor’s execution and delivery of this Agreement and acquiring the Common Stock, and in addition to all of the Company’s other obligations under the Transaction Documents, the Company shall defend, protect, indemnify and hold harmless the Investors and each other holder of the Common Stock, and all of their officers, directors, employees and agents(including, without limitation, those retained in connection with the transactions contemplated by the Transaction Documents) (collectively, the “ Investor Indemnities ”) from and against any and all actions, causes of action, suits, claims, losses, costs, penalties, fees, liabilities and damages, and expenses in connection therewith (irrespective of whether any such Investor Indemnity is a party to the action for which indemnification hereunder is sought), and including reasonable attorneys’ fees and disbursements (the “ Indemnified Liabilities ”), incurred by the Investor Indemnities or any of them as a result of, or arising out of, or relating to (a) any misrepresentation or breach of any representation or warranty made by the Company in the Transaction Documents or any other certificate, instrument or document contemplated thereby, (b) any breach of any covenant, agreement or obligation of the Company contained in the Transaction Documents or any other certificate, instrument or document contemplated thereby, or (c) any cause of action, suit or claim brought or made against such Indemnity and arising out of or resulting from the execution, delivery, performance or enforcement of the Transaction Documents or any other instrument, document or agreement executed pursuant thereto by any of the parties thereto, any transaction financed or to be financed in whole or in part, directly or indirectly, with the proceeds of the issuance of the Common Stock or the status of the Investor or holder of the Common Stock.To the extent that the foregoing undertaking by the Company may be unenforceable for any reason, the Company shall make the maximum contribution to the payment and satisfaction of each of the Indemnified Liabilities, which is permissible under applicable law. 8.2.In consideration of the Company’s execution and delivery of the Transaction Documents, and in addition to all of the Investor’s other obligations under the Transaction Documents, the Investor shall defend, protect, indemnify and hold harmless the Company and all of its officers, directors, employees and agents (including, without limitation, those retained in connection with the transactions contemplated by the Transaction Documents) (collectively, the “ Company Indemnities’ ”) from and against any and all Indemnified Liabilities incurred by the Indemnities or any of them as a result of, or arising out of, or relating to (a) any misrepresentation or breach of any representation or warranty made by the Investors in the Transaction Documents, instrument or document contemplated thereby or executed by the Investor, (b) any breach of any covenant, agreement or obligation of the Investors contained in the Transaction Documents or any other certificate, instrument or document contemplated thereby or executed by the Investor, or (c) any cause of action, suit or claim brought or made against such Company Indemnitee based on material misrepresentations or due to a material breach and arising out of or resulting from the execution, delivery, performance or enforcement of the Transaction Documents or any other instrument, document or agreement executed pursuant thereto by any of the parties thereto.To the extent that the foregoing undertaking by each Investor may be unenforceable for any reason, each Investor shall make the maximum contribution to the payment and satisfaction of each of the Indemnified Liabilities, which is permissible under applicable law. 8 9.Definitions.The following terms, as used herein, have the following meanings: 9.1.“Affiliate” means, with respect to any person or entity, another person or entity that, directly or indirectly, (i) has a ten percent (10%) or more equity interest in that person or entity, (ii) has ten percent (10%) or more common ownership with that person or entity, (iii) controls that person or entity, or (iv)shares common control with that person or entity.“ Control ” or “ controls ” for purposes hereof means that a person or entity has the power, direct or indirect, to conduct or govern the policies of another person or entity. 9.2.“Agreement” has the meaning set forth in the Introduction. 9.3.“Applicable Law” means, with respect to any Person, any domestic or foreign, federal, state or local common law or duty, case law or ruling, statute, law, ordinance, policy, guidance, rule, administrative interpretation, regulation, code, order, writ, injunction, directive, judgment, decree or other requirement of any Governmental Authority applicable to such Person or any of its Affiliates or Plan Affiliates or any of their respective properties, assets, officers, directors, employees, consultants or agents (in connection with such officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf of such Person or any of its Affiliates or Plan Affiliates). 9.4.“Capital Stock” has the meaning set forth in Section 4.3 hereof. 9.5.“Articles of Incorporation” means the Company’s Articles of Incorporation as filed with the Nevada Secretary of State, as may be amended from time to time. 9.6.“Closing” has the meaning set forth in Section 3 hereof. 9.7.“Closing Date” has the meaning set forth in Section 3 hereof. 9.8.“Code” means the Internal Revenue Code of 1986, as amended, and the regulations or other binding pronouncements promulgated thereunder. 9.9.“Common Stock” has the meaning set forth in Section 1 hereof. 9.10.“Company” has the meaning set forth in the Introduction. 9.11.“Compensation Plan” means any material benefit or arrangement that is not either a Pension Plan or a Welfare Plan, including, without limitation, (i) each employment or consulting agreement, (ii) each arrangement providing for insurance coverage or workers’ compensation benefits, (iii) each bonus, incentive bonus or deferred bonus arrangement, (iv) each arrangement providing termination allowance, severance or similar benefits, (v) each equity compensation plan, (vi) each current or deferred compensation agreement, arrangement or policy, (vii) each compensation policy and practice maintained by the Company or any ERISA Affiliate of the Company covering the employees, former employees, directors and former directors of the Company and the beneficiaries of any of them, and (viii) each agreement, arrangement or plan that provides for the payment of compensation to any person who provides services to the Company and who is not an employee, former employee, director or former director of the Company. 9.12.“Consent” or “Consents” have the meanings set forth in Section 4.5 hereof. 9.13.“Contracts” means all contracts, agreements, options, leases, licenses, sales and accepted purchase orders, commitments and other instruments of any kind, whether written or oral, to which the Company is a party on the Closing Date, including the Scheduled Contracts. 9.14.“Conversion Shares” has the meaning set forth in Section 1 hereof. 9.15.“Disclosure Schedule” has the meaning set forth in Section 4 hereof. 9.16.“Effective Date” has the meaning set forth in Section 6.3 hereof. 9.17.“Employee Benefit Plan” means all Pension Plans, Welfare Plans and Compensation Plans. 9.18.“ERISA” means the Employee Retirement Income Security Act of 1974, as amended. 9.19.“ERISA Affiliate” means any “person,” within the meaning of Section7701(a)(1) of the Code, that together with the Company is considered a single employer pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 3(5) or 4001(b)(1) of ERISA. 9 9.20.“Exchange Act” means the Securities Exchange Act of 1934, as amended. 9.21.“Filing Date” has the meaning set forth in Section 6.3 hereof. 9.22.“GAAP” means generally accepted accounting principles in the United States, consistently applied. 9.23.“Governmental Authority” means any foreign, domestic, federal, territorial, state or local governmental authority, quasi-governmental authority, instrumentality, court, government or self-regulatory organization, commission, tribunal or organization or any regulatory, administrative or other agency, or any political or other subdivision, department or branch of any of the foregoing. 9.24.“Intellectual Property” means all rights in patents, patent applications, trademarks (whether registered or not), trademark applications, service mark registrations and service mark applications, trade names, trade dress, logos, slogans, tag lines, uniform resource locators, Internet domain names, Internet domain name applications, corporate names, copyright applications, registered copyrighted works and commercially significant unregistered copyrightable works (including proprietary software, books, written materials, prerecorded video or audio tapes, and other copyrightable works), technology, software, trade secrets, know-how, technical documentation, specifications, data, designs and other intellectual property and proprietary rights used in or necessary to the conduct of the business of the Company, but excluding third-party off-the-shelf computer programs. 9.25.“Investors” has the meaning set forth in the Introduction. 9.26.“Latest Balance Sheet” has the meaning set forth in Section 4.6(a) hereof. 9.27.“Latest Financial Statements” has the meaning set forth in Section4.6(a) hereof. 9.28.“Liability” or “Liabilities” means any liabilities, obligations or claims of any kind whatsoever whether absolute, accrued or un-accrued, fixed or contingent, matured or un-matured, asserted or unasserted, known or unknown, direct or indirect, contingent or otherwise and whether due or to become due, including without limitation any foreign or domestic tax liabilities or deferred tax liabilities incurred in respect of or measured by the Company’s income, or any other debts, liabilities or obligations relating to or arising out of any act, omission, transaction, circumstance, sale of goods or services, state of facts or other condition which occurred or existed on or before the date hereof, whether or not known, due or payable, whether or not the same is required to be accrued on the financial statements or is disclosed on the Disclosure Schedule. 9.29.“Lien” means, with respect to any asset, any mortgage, title defect or objection, lien, pledge, charge, security interest, hypothecation, restriction, encumbrance, adverse claim or charge of any kind in respect of such asset. 9.30.“Material Adverse Effect” means, with respect to the Company, an individual or cumulative adverse change in or effect on its business, customers, customer relations, operations, properties, working capital condition (financial or otherwise), assets, properties, liabilities or prospects (financial or otherwise) that (i) is reasonably expected to be materially adverse to its business, properties, working capital condition (financial or otherwise), assets, liabilities or prospects (financial or otherwise); or (ii)would prevent it from consummating the transactions contemplated hereby. 9.31.“Material Customers” has the meaning set forth in Section 4.17 hereof. 9.32.“Ordinary Course of Business” means any action taken by the Company that is (i) consistent with its past practices and is taken in the ordinary course of its normal day-to-day operations, and (ii) not required to be specifically authorized by its Board of Directors. 9.33.“Penalty Date” has the meaning set forth in Section 6.3 hereof. 9.34.“Pension Plan” means an “employee pension benefit plan” as such term is defined in Sections 3(2) or 3(3) of ERISA and all other material employee benefit arrangements or programs relating to the Company’s business, including, without limitation, any such arrangements or programs providing severance pay, sick leave, vacation pay, salary continuation for disability, retirement benefits, deferred compensation, bonus pay, incentive pay, stock options, hospitalization insurance, medical insurance and life insurance, sponsored or maintained by the Company or any Affiliate of the Company or to which the Company or any Affiliate of the Company is obligated to contribute thereunder on behalf of any current or former employee who performed services with respect to the Company’s business. 9.35.“Permits” has the meaning set forth in Section 4.9 hereof. 9.36.“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges or claims the payment of which is not yet due, or for Taxes the validity of which are being contested in good faith by appropriate proceedings; (ii)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics, materialmen and other similar Persons and other Liens imposed by Applicable Law incurred in the Ordinary Course of Business for sums not yet delinquent or being contested in good faith; (iii) Liens relating to deposits made in the Ordinary Course of Business in connection with workers’ compensation, unemployment insurance and other types of social security or to secure the performance of leases, trade contracts or other similar agreements; and (iii) other Liens set forth on the Disclosure Schedule; provided, however, that, with respect to each of clauses (i) through (iii), to the extent that any such Lien on that arose prior to the date of the Latest Balance Sheet and relates to, or secures the payment of, a Liability that is required to be accrued for under GAAP, such Lien shall not be a Permitted Lien unless all such Liabilities have been fully accrued or otherwise reflected on the Latest Balance Sheet.Notwithstanding the foregoing, no Lien arising under the Code or ERISA with respect to the operation, termination, restoration or funding of any Employee Benefit Plan sponsored by, maintained by or contributed to by the Company or any of its ERISA Affiliates or arising in connection with any excise tax or penalty tax with respect to such Employee Benefit Plan shall be a Permitted Lien. 10 9.37.“Person” means an individual, corporation, partnership, limited liability company, association, trust, estate or other entity or organization, including a Governmental Authority. 9.38.“Plan Affiliate” means, with respect to any Person, any Employee Benefit Plan sponsored by, maintained by or contributed to by such Person, and with respect to any Employee Benefit Plan, any Person sponsoring, maintaining or contributing to such plan or arrangement. 9.39.“Preferred Stock” has the meaning set forth in Section 1 hereof. 9.40.“Purchase Commitment” has the meaning set forth in Section 2 hereof. 9.41.“Scheduled Contracts” has the meaning set forth in Section 4.12 hereof. 9.42.“SEC Documents” has the meaning set forth in Section 4.26 hereof. 9.43.“Securities Act” means the Securities Act of 1933, as amended. 9.44.Security Agreement” has the meaning set forth in the Recitals. 9.45.“Tax” or “Taxes” means all taxes imposed of any nature including federal, state, local or foreign net income tax, alternative or add-on minimum tax, profits or excess profits tax, franchise tax, gross income, adjusted gross income or gross receipts tax, employment related tax (including employee withholding or employer payroll tax, FICA or FUTA), real or personal property tax or ad valorem tax, sales or use tax, excise tax, stamp tax or duty, any withholding or back up withholding tax, value added tax, severance tax, prohibited transaction tax, premiums tax, environmental tax, intangibles tax or occupation tax, together with any interest or any penalty, addition to tax or additional amount imposed by any Governmental Authority (domestic or foreign) responsible for the imposition of any such tax.The term Tax shall also include any Liability of the Company for the Taxes of any other Person under U.S. Treasury Regulations Section 1.1502-6 (or similar provisions of state, local or foreign law), as a transferee or successor by contract or otherwise. 9.47.“Tax Return” means all returns, declarations, reports, estimates, forms, information returns and statements or other information required to be filed with respect to any Tax. 9.48.“Transaction Documents” has the meaning set forth in Section 4.2 hereof. 9.49.“Welfare Plan” means an “employee welfare benefit plan” as such term is defined in Section 3(1) of ERISA (including without limitation a plan excluded from coverage by Section 4 of ERISA). 10.Miscellaneous. 10.1.Waivers, Amendments and Approvals.In each case in which approval of the Investors is required by the terms of this Agreement, such requirement shall be satisfied by a vote or the written action of the Investors.With the written consent of the Investors, the obligations of the Company under this Agreement may be waived (either generally or in a particular instance and either retroactively or prospectively) and with the written approval of the Investors, the Company may enter into a supplementary agreement for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of this Agreement; provided, however, that no such waiver or supplemental agreement shall amend the terms of the shares of the Series D Stock as set forth in the Articles of Incorporation (any such amendment to the terms of the shares of Series D Stock shall require the vote of the holders of shares of Series D Stock called for by the Articles of Incorporation). 10.2.Written Changes, Waivers, Etc.Neither this Agreement nor any provision hereof may be changed, waived, discharged or terminated orally, except by a statement in writing signed by the party against which enforcement of the change, waiver, discharge or termination is sought, except to the extent provided inSection 11.1hereof. 11 10.3.Notices.Any and all notices required or permitted to be given to a party pursuant to the provisions of this Agreement will be in writing and will be effective and deemed to provide such party sufficient notice under this Agreement on the earliest of the following: (i)at the time of personal delivery, if delivery is in person; (ii) one (1) business day after deposit with an express overnight courier for United States deliveries, or two (2) business days after such deposit for deliveries outside of the United States, with proof of delivery from the courier requested; or (iii) three (3) business days after deposit in the United States mail by certified mail (return receipt requested) for United States deliveries.All notices for delivery outside the United States will be sent by express courier.All notices not delivered personally will be sent with postage and/or other charges prepaid and properly addressed to the party or parties to be notified at such address or addresses as such party or parties may designate by one of the indicated means of notice herein to the other party or parties hereto. 10.4.Survival of Representations, Warranties, Etc.All representations, warranties, covenants and agreements contained herein, including the indemnification obligations set forth inSection 9hereof, shall survive after the execution and delivery of this Agreement or such certificate or document, as the case may be, for a period of two (2) years. 10.5.Delays or Omissions.Except as expressly provided herein, no delay or omission to exercise any right, power or remedy accruing to any party under this Agreement shall impair any such right, power or remedy of such party nor shall it be construed to be a waiver of any such breach or default, or an acquiescence thereto, or of a similar breach or default thereafter occurring; nor shall any waiver of any single breach or default be deemed a waiver of any other breach or default theretofore or thereafter occurring.Any waiver, permit, consent or approval of any kind or character on the part of any party hereto of any breach or default under this Agreement, or any waiver on the part of any party of any provisions or conditions of this Agreement, must be in writing and shall be effective only to the extent specifically set forth in such writing. 10.6.Other Remedies.Any and all remedies herein expressly conferred upon a party shall be deemed cumulative with, and not exclusive of, any other remedy conferred hereby or by law on such party, and the exercise of anyone remedy shall not preclude the exercise of any other. 10.7.Attorney Fees.Should suit be brought to enforce or interpret any part of this Agreement, the prevailing party shall be entitled to recover, as an element of the costs of suit and not as damages, reasonable attorney fees to be fixed by the court (including, without limitation, costs, expenses and fees on any appeal).The prevailing party shall be the party entitled to recover its costs of suit, regardless of whether such suit proceeds to final judgment.A party not entitled to recover its costs shall not be entitled to recover attorney fees.No sum for attorney fees shall be counted in calculating the amount of a judgment for purposes of determining if a party is entitled to recover costs or attorney fees. 10.8.Entire Agreement.This Agreement, the exhibits hereto, the documents referenced herein and the exhibits thereto, constitute the entire understanding and agreement of the parties hereto with respect to the subject matter hereof and thereof and supersede all prior and contemporaneous agreements or understandings, inducements or conditions, express or implied, written or oral, between the parties with respect hereto and thereto.The express terms hereof control and supersede any course of performance or usage of the trade inconsistent with any of the terms hereof. 10.9.Severability.Should any one or more of the provisions of this Agreement or of any agreement entered into pursuant to this Agreement be determined to be illegal or unenforceable, all other provisions of this Agreement and of each other agreement entered into pursuant to this Agreement, shall be given effect separately from the provision or provisions determined to be illegal or unenforceable and shall not be affected thereby.The parties further agree to replace such void or unenforceable provision of this Agreement with a valid and enforceable provision which will achieve, to the extent possible, the economic, business and other purposes of the void or unenforceable provision. 10.10.Successors and Assigns.The terms and conditions of this Agreement shall inure to the benefit of and be binding upon and be enforceable by the successors and assigns of the parties hereto, including the holder(s) from time-to-time of any of the Series D Stock.This Agreement is intended for the benefit of the parties hereto and their respective permitted successors and assigns, and is not for the benefit of, nor may any provision hereof be enforced by, any other Person. 10.11.Governing Law.The validity, terms, performance and enforcement of this Agreement shall be governed and construed by the provisions hereof and in accordance with the State of Nevada in the United States of America, without respect to the conflict of laws 10.12.Counterparts.This Agreement may be executed concurrently in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. 10.13.Publicity.The Company and the Investors shall have the right to approve, before issuance any press release or any other public statement with respect to the transactions contemplated hereby made by any party; provided, however, that the Company shall be entitled, without the prior approval of the Investors, to issue any press release or other public disclosure with respect to such transactions required under applicable securities or other laws or regulations (the Company shall use its best efforts to consult the Investors in connection with any such press release or other public disclosure prior to its release and Investors shall be provided with a copy thereof upon release thereof). 10.14.Further Assurances.Each party shall do and perform, or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as the other party may reasonably request in order to carry out the intent and accomplish the purposes of this Agreement and the consummation of the transactions contemplated hereby. 12 10.15.No Strict Construction.The language used in this Agreement will be deemed to be the language chosen by the parties to express their mutual intent, and no rules of strict construction will be applied against any party. 10.16.Headings.The headings of this Agreement are for convenience of reference and shall not form part of, or affect the interpretation of, this Agreement. 10.17.Disputes Under Stock Purchase Agreement. All disputes arising under this Agreement shall be governed by and interpreted in accordance with the laws of the State of Nevada in the United States of America,without regard to principles of conflict of laws.The parties to this Agreement shall submit all disputes arising under this Agreement to arbitration in Las Vegas, Nevada before a single arbitrator of the American Arbitration Association (the “AAA”).The arbitrator shall be selected by application of the rules of the AAA, or by mutual agreement of the parties, except that such arbitrator shall be an attorney admitted to practice law in the State of Nevada. No party hereto will challenge the jurisdiction or venue provisions as provided in this section. Nothing in this section shall limit the Holder's right to obtain an injunction for a breach of this Agreement from a court of law.Any injunction obtained shall remain in full force and effect until the arbitrator, as set forth in herein, fully adjudicates the dispute. IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase Agreement to be executed by their respective officers thereunto duly authorized as of the day and year first above written. THE COMPANY: Mondial Ventures Inc. By: Name: Jeff Sirianni Its: Director SCHEDULE1 List of Investors, Signatures and Purchase Commitments Name Signature Address/Facsimile NumberofInvestor Purchase Commitment Purchase Commitment(# Shares) ENERGY PRODUCERS, INC., a wholly owned subsidiary of EGPI FIRECREEK, INC. Dennis R. Alexander, President, CEO, Director Dennis R Alexander c/o EGPI Firecreek, Inc. 6564 Smoke Tree Lane Paradise Valley, Arizona 85253 Tel: 480-948-6581 Fax: 480-443-1403 $ 1,150,000 less $450,000debt assumption 13 SCHEDULE 2 Olde Monmouth Stock Transfer Co., Inc. Transfer Agent 200 Memorial Pkwy Atlantic Highlands, NJ, 07716 732-872-2727 matt@oldemonmouth.com RE: Issuance of Common Stock To Whom It May Concern: Please use this letter as authorization to have the attached request for the issuance of Restricted Common shares, pursuant to paragraph Rule 144, to Energy Producers, Inc. which acquired the fully paid, non-assessable securities. The Company does hereby instruct Olde Monmouth Stock Transfer Co., Incto rely on the opinion for resale of shares from Mondial Ventures, Inc. The Company represents that Energy Producers, Inc. is not recognized as an affiliate of the company. Regards, Jeff Sirianni Director Mondial Ventures, Inc. 14 EXHIBIT “A” ASSIGNMENT AND BILL OF SALE To A STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of July 15, 2012, the Effective Date (“Effective Date”), by and among Mondial Ventures Inc, a public corporation organized under the laws of the State of Nevada in the United States of America with its principal place of business located at 4625 West Nevso Drive, Suite 2, Las Vegas, Nevada 89103 (collectively, the “Company”), and the investors listed onSchedule 1attached hereto (who shall execute this Agreement and who are collectively referred to as the “Investors”). [ATTACHED ON THE NEXT PAGE(S) WHEN COMPLETED] 15 EXAMPLE CERTIFICATE OF COMMON STOCK, US$0. OF MONDIAL VENTURES INC 16
